Title: From George Washington to Brigadier General John Nixon, 8 February 1778
From: Washington, George
To: Nixon, John



Sir,
Head Quarters Valley Forge Feby 8th 1778

I have to request, that you will, immediately, make a return of the troops, under your command, belonging to the State of Massachusettes to the Assembly of that state. It is necessary this return should be very exact and particular, as it is intended for the information of the Assembly, in their arrangements towards completing their batalions. Among other things, you will specify, the time, or times, for which the men are engaged, and the number to each. You will also be pleased to forward me a duplicate of the same. I am Sir Your most Obedt servt.
